DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s amendment filed on December 18, 2020 in response to PTO office action mailed on September 18, 2020.

Claims 21-24, 29, 32, 35-39 have been amended.  Claims 21-40 are pending. The amendment has been entered.


Allowable Subject Matter
Claims 21-40 are allowed. 


Reason for Allowance

The following is an Examiner’s statement of reason for allowance:

In particular, the closest cited prior art, the combination of Feathergill et al. (US 9,569,446 A1) with Simon et al (US 2016/0011946 A1) with Davenport (US 8,190,580 A1) fails to teach the claimed limitations as recited in the December 18th , 2020, Applicant’s amendment.  Therefore, the 35 U.S.C. 103 rejection of claims 21-40 has been withdrawn.  Thus claims 21-40 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published 

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164